529 P.2d 784 (1974)
96 Idaho 388
Edwin E. FORD, Plaintiff-Respondent,
v.
TRANSPORT HOLDING CORPORATION, d/b/a Interstate Mack, Defendant-Appellant.
No. 11375.
Supreme Court of Idaho.
December 26, 1974.
David W. Hyde of Martin, Chapman, Martin & Lyons, Boise, for defendant-appellant.
Allen R. Derr of Derr, Derr, Walters & Cantrill, Boise, for plaintiff-respondent.
PER CURIAM:
Respondent Edwin E. Ford left his truck with appellant Transport Holding Corporation for repairs. After the repairs were completed, the appellant placed the vehicle in its lot without checking the antifreeze level in the radiator. On or about October 29, 1971, the temperature fell to 11°, and the engine block froze and burst. The trial court found for the plaintiff owner against appellant in the amount of $5,119.32, and appellant has appealed.
The trial court, applying the rule announced by this Court in Low v. Park Price Company, 95 Idaho 91, 503 P.2d 291 (1972), held that appellant had not satisfied its burden of showing that it used reasonable care in protecting the bailed property and therefore held that appellant was negligent. We have reviewed the record and find there is substantial evidence to support the trial court's finding and therefore it will not be disturbed. Benner v. Farm Bureau Mutual Ins. Co. of Idaho, Inc., 96 Idaho ___, 528 P.2d 193 (1974). We have reviewed the other assignments of error of appellant and find no reversible error.
Judgment affirmed. Costs to respondent.